Case: 21-20001     Document: 00515963025         Page: 1     Date Filed: 08/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                 August 3, 2021
                                  No. 21-20001                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Robino Sixto Ortiz-Odums,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-300-2


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Robino Sixto Ortiz-Odums has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Ortiz-Odums has not filed a response. We have carefully


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20001    Document: 00515963025          Page: 2   Date Filed: 08/03/2021




                                  No. 21-20001


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein and concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities in this case, and the appeal is DISMISSED. See 5th Cir.
   R. 42.2.




                                       2